DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the preliminary amendment filed on 1/19/2022.
Claims 21-40 have been added.
Claims 1-20 have been canceled.
Claims 21-40 are currently pending and have been examined.
Domestic Benefit
	The ADS filed 12/16/2021 properly claims the benefit of Non-Provisional Application 16/059,718 (filed 8/09/2018) as a continuation.  Non-Provisional Application 16/059,718 supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 8/09/2018.
Information Disclosure Statement
	All references listed in the IDS dated 12/16/2021 have been considered.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 21 and 30, the limitations of receiving, by a mobile device, a reservation request for reserving a building space in a building from a user, wherein the reservation request includes space preferences and itinerary information; determining a list of building spaces based on the space preferences, the itinerary information, and a real-time location of the mobile device; and executing a reservation of a building space from the list of building spaces on the map interface in response to a user input to the display of the mobile device, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.  
Additionally, the limitations of determining a list of building spaces based on the space preferences, the itinerary information, and a real-time location of the mobile device; and executing a reservation of a building space from the list of building spaces on the map interface in response to a user input to the display of the mobile device, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a non-transitory computer readable medium having computer readable instructions stored thereon executable by a processor; a mobile device; and rendering, on a map interface on a display of the mobile device, the list of building spaces, wherein the building spaces include a distinctive marking on the map interface.  A non-transitory computer readable medium having computer readable instructions stored thereon executable by a processor and a mobile device amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Rendering, on a map interface on a display of the mobile device, the list of building spaces, wherein the building spaces include a distinctive marking on the map interface amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Regarding Claim 35, the limitations of receive a reservation request for reserving a building space in a building from a user, wherein the reservation request includes space preferences and itinerary information; determine a list of building spaces based on the space preferences, the itinerary information, and a real-time location of the mobile device; and execute a reservation of a building space from the list of building spaces on the map interface in response to a user input to the display of the mobile device, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.  
Additionally, the limitations of determine a list of building spaces based on the space preferences, the itinerary information, and a real-time location of the mobile device; and execute a reservation of a building space from the list of building spaces on the map interface in response to a user input to the display of the mobile device, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a system for building space reservation; a number of wireless communication devices; a mobile device; wherein the real-time location of the mobile device is determined utilizing the number of wireless communication devices; and render, on a map interface on a display of the mobile device, the list of building spaces, wherein the building spaces include a distinctive marking on the map interface.  
A system for building space reservation; a number of wireless communication devices; a mobile device; and wherein the real-time location of the mobile device is determined utilizing the number of wireless communication devices amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  Render, on a map interface on a display of the mobile device, the list of building spaces, wherein the building spaces include a distinctive marking on the map interface amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Claims 22-29, 31-34, and 36-40, describing various additional limitations to the method of Claim 1, the product of Claim 30, or the system of Claim 35, amount to substantially the same unintegrated abstract idea as Claims 1, 30, and 35 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 22 discloses wherein the method includes transmitting, by the mobile device, a location of the building space, the space preferences, and the itinerary information to a number of other mobile devices (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claim 23 discloses wherein the method includes displaying directions on the map interface that directs a user of the mobile device from the real-time location of the mobile device to a location of the reserved building space (generally linking the use of a judicial exception to a particular technological environment or field of use), which does not integrate the claim into a practical application.  
Claim 24 discloses wherein the method includes displaying, on the display of the mobile device, an additional list of building spaces in response to the building space being reserved for a subsequent time slot (generally linking the use of a judicial exception to a particular technological environment or field of use), which does not integrate the claim into a practical application.  
Claim 25 discloses wherein the method includes prompting a user of the mobile device to modify the reservation of the building space in response to the real-time location of the mobile device and a location of the reserved building space being different when a start time of the reservation begins (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claim 26 discloses wherein the method includes cancelling the reservation of the building space in response to the real-time location of the mobile device and the location of the reserved building space being different when the start time of the reservation begins (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claim 27 discloses the reservation request includes building space details for a recurring reservation time slot (generally linking the use of a judicial exception to a particular technological environment or field of use); and the method includes executing the reservation of the building space for the recurring reservation time slot in response to the building space satisfying the building space details for a number of occurrences of the recurring reservation time slot (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.  
Claim 28 discloses wherein the method includes extending, by the mobile device, a time slot of the reservation of the building space in response to an amount of time remaining on the time slot being less than a threshold amount of time and the building space not being reserved for a subsequent time slot after the time slot (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claim 29 discloses wherein the method includes determining the real-time location of the mobile device using wireless communication devices in the building (mere instructions to apply a judicial exception), which does not integrate the claim into a practical application.  
Claim 31 discloses wherein the computer readable instructions are executable by the processor to determine the list of the building spaces by selecting building spaces that are within a threshold distance of the real-time location of the mobile device (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim 32 discloses wherein the computer readable instructions are executable by the processor to determine the list of the building spaces by selecting building spaces that satisfy the space preferences and the itinerary information (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim 33 discloses wherein the distinctive marking comprises a flashing border surrounding the building spaces on the map interface (generally linking the use of a judicial exception to a particular technological environment or field of use), which does not integrate the claim into a practical application.  
Claim 34 discloses prompt a user to reserve the building space from the list in response to a location of the building space being the same as the real-time location of the mobile device and the building space satisfying the space preferences and the itinerary information (an abstract idea in the form of a certain method of organizing human activity); and execute the reservation of the building space in response to receiving an input from the user (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.  
Claim 36 discloses wherein the space preferences include a type of seating included in a building space, an amount of seats included in a building space, equipment included in a building space, and a location of the building space (generally linking the use of a judicial exception to a particular technological environment or field of use), which does not integrate the claim into a practical application.  
Claim 37 discloses wherein the equipment included in a building space includes at least one of teleconference equipment, Internet access, a television, a projector, and a whiteboard (generally linking the use of a judicial exception to a particular technological environment or field of use), which does not integrate the claim into a practical application.  
Claim 38 discloses wherein the itinerary information includes at least one of a time slot, a date, and whether the reservation request is a recurring reservation request (generally linking the use of a judicial exception to a particular technological environment or field of use), which does not integrate the claim into a practical application.  
Claim 39 discloses the system includes an additional mobile device (mere instructions to apply a judicial exception); and the mobile device is configured to transmit a location of the reserved building space and building space details associated with the reserved building space to the additional mobile device (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.  
Claim 40 discloses wherein the additional mobile device is configured to display directions that direct a user of the additional mobile device from a real-time location of the additional mobile device to the location of the reserved building space (generally linking the use of a judicial exception to a particular technological environment or field of use), which does not integrate the claim into a practical application.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 29-32, 35, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (PGPub 20140257883) (hereafter, “Thompson”) in view of McLarty et al (PGPub 20140058778) (hereafter, “McLarty”).  
	Regarding Claims 21 and 30, Thompson discloses:
A non-transitory computer readable medium having computer readable instructions stored thereon that are executable by a processor (¶ 0007-0008, 0068);
receiving, by a mobile device, a reservation request for reserving a building space in a building from a user, wherein the reservation request includes space preferences and itinerary information (¶ 0006, 0028-0029, 0032, 0036-0037; receiving an electronic search request for an availability of one or more resources in an enterprise; search parameters; a user may search for a resource based on a location of the resource, a date for which they would like to reserve the resource, a time for which they would like to reserve the resource, an occupancy capacity they require for the resource, and so on);
rendering, on a map interface on a display of the mobile device, the list of building spaces, wherein the building spaces include a distinctive marking on the map interface (¶ 0010, 0065-0066; Fig. 8; interactive map can be generated for enterprise resources residing in one or more locations after a search request is submitted; map can show multiple enterprise resources that can be selected by the user; map can include indicators associated with the enterprise resources to indicate any availability of the enterprise resource; in Fig. 8 for example, the map displays a border around a resource location); and
executing a reservation of a building space from the list of building spaces on the map interface in response to a user input to the display of the mobile device (¶ 0006, 0028, 0030, 0064-0066; Figs. 7-8; allows the user to select and reserve a specific resource according to his/her needs).  
Thompson additionally discloses determining a list of building spaces based on the space preferences and the itinerary information (¶ 0006, 0013, 0028, 0030, 0037, 0042, 0054, 0061; Fig. 7; provide a list of resources that satisfy the search parameters and the availability information of the resources in the list).  Thompson does not explicitly disclose but McLarty does disclose wherein the list of building spaces is additionally based on a real-time location of the mobile device (¶ 0015, 0021-0022, 0046, 0054; real-time location determined via communication with wireless routers; locations are based, at least in part, on submitted preferences and the distance of the meeting rooms relative to detected locations for the attendees; instant meeting tool incorporates data from the user's current location, user settings, and inputs to book a meeting room).
One of ordinary skill in the art would have been motivated to include the location-based reservation and mapping functionality of McLarty with the resource reservation system of Thompson to minimize travel times for attendees, improve overall productivity, improved conflict predictors for attendees who have to travel between meetings, and facilitating face to face collaborations; improve time management for a large organization (see at least Paragraphs 0019, 0077-0084 of McLarty).  
Regarding Claim 22, Thompson in view of McLarty discloses the limitations of Claim 21.  Thompson does not explicitly disclose but McLarty does disclose wherein the method includes transmitting, by the mobile device, a location of the building space, the space preferences, and the itinerary information to a number of other mobile devices (¶ 0041, 0049, 0052, 0057; Fig. 4; the application sends the meeting notice to an attendee's mobile device; application provides meeting organizer and attendees the location information of the meeting; once the meeting preferences have been set, a meeting organizer may send the meeting out using instant meeting or a web conferencing resource; an attendee, from the list of attendees, receives the meeting request; meeting location bar displays the meeting room name, number, and size).  The rationale to combine remains the same as for Claim 21.  
Regarding Claim 23, Thompson in view of McLarty discloses the limitations of Claim 21.  Thompson does not explicitly disclose but McLarty does disclose wherein the method includes displaying directions on the map interface that directs a user of the mobile device from the real-time location of the mobile device to a location of the reserved building space (¶ 0016, 0042-0043, 0048-0049, 0053-0056; Figs. 3-4; after the organizer selects a meeting room location, the system uses a path finding algorithm to determine an optimal route to the meeting room from the current location of one or more attendees; map displaying the attendee's real-time or current location along with the route to the meeting room).  The rationale to combine remains the same as for Claim 21.  
Regarding Claim 29, Thompson in view of McLarty discloses the limitations of Claim 21.  Thompson does not explicitly disclose but McLarty does disclose wherein the method includes determining the real-time location of the mobile device using wireless communication devices in the building (¶ 0021-0023, 0066; Fig. 5; a device, communicating wirelessly with the router, can measure a RSSI to determine the distance of the device from the router; knowing the distance from multiple routers, whose positions are known, allows a device to determine its position relative to those routers).  The rationale to combine remains the same as for Claim 21.  
Regarding Claim 31, Thompson in view of McLarty discloses the limitations of Claim 30.  Thompson does not explicitly disclose but McLarty does disclose wherein the computer readable instructions are executable by the processor to determine the list of the building spaces by selecting building spaces that are within a threshold distance of the real-time location of the mobile device (¶ 0015, 0021-0022, 0077-0083; Fig. 5; after submitting the preferences for the meeting, the system presents possible meeting room locations to the meeting organizer; the locations are based, at least in part, on the distance of the meeting rooms relative to the detected locations for the attendees; recommending multiple rooms when attendees are in different locations over a set distance).  The rationale to combine remains the same as for Claim 21.  
Regarding Claim 32, Thompson in view of McLarty discloses the limitations of Claim 30.  Thompson additionally discloses wherein the computer readable instructions are executable by the processor to determine the list of the building spaces by selecting building spaces that satisfy the space preferences and the itinerary information (¶ 0006, 0013, 0028, 0030, 0037, 0042, 0054, 0061, 0068; Fig. 7; provide a list of resources that satisfy the search parameters and the availability information of the resources in the list).  
Regarding Claim 35, Thompson discloses: 
A system for building space reservation (Abstract; ¶ 0028); 
a mobile device, wherein the mobile device is configured to perform various steps (¶ 0073; Figs. 1-2; the computing device may be any computer system, such as a handheld computer, tablet computer, mobile computing or communication device, etc.); 
receive a reservation request for reserving a building space in a building from a user, wherein the reservation request includes space preferences and itinerary information (¶ 0006, 0028-0029, 0032, 0036-0037; receiving an electronic search request for an availability of one or more resources in an enterprise; search parameters; a user may search for a resource based on a location of the resource, a date for which they would like to reserve the resource, a time for which they would like to reserve the resource, an occupancy capacity they require for the resource, and so on);
render, on a map interface on a display of the mobile device, the list of building spaces, wherein the building spaces include a distinctive marking on the map interface (¶ 0010, 0065-0066; Fig. 8; interactive map can be generated for enterprise resources residing in one or more locations after a search request is submitted; map can show multiple enterprise resources that can be selected by the user; map can include indicators associated with the enterprise resources to indicate any availability of the enterprise resource; in Fig. 8 for example, the map displays a border around a resource location); and
execute a reservation of a building space from the list of building spaces on the map interface in response to a user input to the display of the mobile device (¶ 0006, 0028, 0030, 0064-0066; Figs. 7-8; allows the user to select and reserve a specific resource according to his/her needs).  
Thompson additionally discloses determining a list of building spaces based on the space preferences and the itinerary information (¶ 0006, 0013, 0028, 0030, 0037, 0042, 0054, 0061; Fig. 7; provide a list of resources that satisfy the search parameters and the availability information of the resources in the list).  Thompson does not explicitly disclose but McLarty does disclose wherein the list of building spaces is additionally based on a real-time location of the mobile device (¶ 0015, 0021-0022, 0046, 0054; real-time location determined via communication with wireless routers; locations are based, at least in part, on submitted preferences and the distance of the meeting rooms relative to detected locations for the attendees; instant meeting tool incorporates data from the user's current location, user settings, and inputs to book a meeting room).
Thompson does not explicitly disclose but McLarty does disclose wherein the real-time location of the mobile device is determined utilizing the number of wireless communication devices (¶ 0015, 0021-0022, 0077-0083; Fig. 5; after submitting the preferences for the meeting, the system presents possible meeting room locations to the meeting organizer; the locations are based, at least in part, on the distance of the meeting rooms relative to the detected locations for the attendees; recommending multiple rooms when attendees are in different locations over a set distance).
The rationale to combine remains the same as for Claim 21.  
Regarding Claim 38, Thompson in view of McLarty discloses the limitations of Claim 35.  Thompson additionally discloses wherein the itinerary information includes at least one of a time slot, a date, and whether the reservation request is a recurring reservation request (¶ 0028-0029; enable a user to search for a resource based on a location of the resource, a date for which they would like to reserve the resource, a time for which they would like to reserve the resource, an occupancy capacity they require for the resource, and so on).  
Regarding Claim 39, Thompson in view of McLarty discloses the limitations of Claim 35.  Thompson does not explicitly disclose but McLarty does disclose:
the system includes an additional mobile device (¶ 0016, 0041; Fig. 1; mobile devices of attendees); and
the mobile device is configured to transmit a location of the reserved building space and building space details associated with the reserved building space to the additional mobile device (¶ 0041, 0049, 0052, 0057; Fig. 4; the application sends the meeting notice to an attendee's mobile device; application provides meeting organizer and attendees the location information of the meeting; once the meeting preferences have been set, a meeting organizer may send the meeting out using instant meeting or a web conferencing resource; an attendee, from the list of attendees, receives the meeting request; meeting location bar displays the meeting room name, number, and size).  
The rationale to combine remains the same as for Claim 21.  
Regarding Claim 40, Thompson in view of McLarty discloses the limitations of Claim 39.  Thompson does not explicitly disclose but McLarty does disclose wherein the additional mobile device is configured to display directions that direct a user of the additional mobile device from a real-time location of the additional mobile device to the location of the reserved building space (¶ 0016, 0042-0043, 0048-0049, 0053-0056; Figs. 3-4; meeting request is forwarded to the attendees along with the map displaying the attendee's real-time or current location along with the route to the meeting room).  The rationale to combine remains the same as for Claim 21.  
Claims 24, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of McLarty and Segal et al (PGPub 20150039357) (hereafter, “Segal”).
Regarding Claim 24, Thompson in view of McLarty discloses the limitations of Claim 21.  Thompson and McLarty do not explicitly disclose but Segal does disclose wherein the method includes displaying, on the display of the mobile device, an additional list of building spaces in response to the building space being reserved for a subsequent time slot (¶ 0060, 0088-0090).  
The rationale to combine Thompson and McLarty remains the same as for Claim 21.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the resource management system of Segal with the resource reservation system of Thompson and McLarty because Segal teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0004 and 0025, the invention of Segal is disclosed for use in a resource reservation system such as that of Thompson and Jiang, for the purposes of improving on-demand business resource management (see at least ¶ 0080 of Segal).  
Regarding Claim 24, Thompson in view of McLarty discloses the limitations of Claim 21.  Thompson and McLarty do not explicitly disclose but Segal does disclose wherein the method includes extending, by the mobile device, a time slot of the reservation of the building space in response to an amount of time remaining on the time slot being less than a threshold amount of time and the building space not being reserved for a subsequent time slot after the time slot (¶ 0063, 0072, 0088-0090, 0107; prompt a user to extend a reservation if use of a networked resource is detected beyond a reserved period; method may query available resources).  The rationale to combine remains the same as for Claim 24.  
Regarding Claim 34, Thompson in view of McLarty discloses the limitations of Claim 30.  Thompson additionally discloses prompt a user to reserve the building space from the list in response to the building space satisfying the space preferences and the itinerary information (¶ 0006, 0013, 0028, 0030, 0042, 0068; Fig. 7).  Thompson and McLarty do not explicitly disclose but Segal does disclose doing so in response to a location of the building space being the same as the real-time location of the mobile device (¶ 0060, 0082; Fig. 6; module may provide a user with information about facilities and business resources based on location information received from a device of a user (e.g., GPS information from a user's smart phone or tablet)).  The rationale to combine remains the same as for Claim 24.  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of McLarty and Crawford et al (PGPub 20070299966) (hereafter, “Crawford”).
Regarding Claim 25, Thompson in view of McLarty discloses the limitations of Claim 21.  Thompson and McLarty do not explicitly disclose but Crawford does disclose wherein the method includes prompting a user of the mobile device to modify the reservation of the building space in response to the real-time location of the mobile device and a location of the reserved building space being different when a start time of the reservation begins (¶ 0006, 0008-0009, 0018, 0036-0041; dynamically reserve, cancel, and modify reservations by dynamically associating users with a location; analyses of the above data to detect any discrepancies between the two sets of data (booking status and sensor data); exemplary appropriate actions/updates may be performed in response to detection of a discrepancy).  
The rationale to combine Thompson and McLarty remains the same as for Claim 21.  One of ordinary skill in the art further would have been motivated to include the resource reservation system of Crawford with the resource reservation system of Thompson and McLarty to improve the utilization efficiency of resource management (see at least Paragraph 0003 of Crawford).  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of McLarty, Crawford, and Bhogal et al (PGPub 20090083112) (hereafter, “Bhogal”).
Regarding Claim 25, Thompson in view of McLarty and Crawford discloses the limitations of Claim 26.  Thompson and McLarty do not explicitly disclose but Crawford does disclose wherein the method includes modifying the reservation of the building space in response to the real-time location of the mobile device and the location of the reserved building space being different when the start time of the reservation begins (¶ 0006, 0008-0009, 0018, 0036-0041; dynamically reserve, cancel, and modify reservations by dynamically associating users with a location; analyses of the above data to detect any discrepancies between the two sets of data (booking status and sensor data); exemplary appropriate actions/updates may be performed in response to detection of a discrepancy).  Thompson, McLarty, and Crawford do not explicitly disclose but Bhogal does disclose wherein the modification is a cancellation (¶ 0018).
The rationale to combine Thompson, McLarty, and Crawford remains the same as for Claim 25.  One of ordinary skill in the art further would have been motivated to include the calendar-based event management functionality of Bhogal with the resource reservation system of Thompson, McLarty, and Crawford to improve the efficiency of cancellation operations/user friendliness (see at least Paragraph 0003 of Bhogal).  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of McLarty and Kho et al (PGPub 20120143638) (hereafter, “Kho”).
Regarding Claim 27, Thompson in view of McLarty discloses the limitations of Claim 21.  Thompson and McLarty do not explicitly disclose but Kho does disclose:  
the reservation request includes building space details for a recurring reservation time slot (¶ 0031; request for a recurring reservation will typically include a time range as well as a time period between instances of the reservation, e.g., a user may request to reserve a conference room for each Monday at 10:00am for the next two months); and
the method includes executing the reservation of the building space for the recurring reservation time slot in response to the building space satisfying the building space details for a number of occurrences of the recurring reservation time slot (¶ 0003, 0031, 0047-0048; determining an availability of specific resources over a time range associated with the request; method for making a recurring reservation of a resource).  
The rationale to combine Thompson and McLarty remains the same as for Claim 21.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the recurring resource reservation techniques of Kho with the resource reservation system of Thompson and McLarty because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Kho are applicable to the base device (Thompson and McLarty), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of McLarty and Ehlers (PGPub 20070138347) (hereafter, “Ehlers”). 
Regarding Claim 33, Thompson in view of McLarty discloses the limitations of Claim 30.  Thompson additionally discloses wherein the distinctive marking comprises a border surrounding the building spaces on the map interface (¶ 0010, 0065-0066; Fig. 8; interactive map can be generated for enterprise resources residing in one or more locations after a search request is submitted; map can show multiple enterprise resources that can be selected by the user; map can include indicators associated with the enterprise resources to indicate any availability of the enterprise resource; in Fig. 8 for example, the map displays a border around a resource location).  Thompson and McLarty do not explicitly disclose but Ehlers does disclose wherein the distinctive marking is flashing (¶ 0128; graphical means will include the use of overlay masks, outlines, borders, colors, still and animated icons as well as graphical switching means to flash, blink or otherwise draw attention to areas or map segments).  
The rationale to combine Thompson and McLarty remains the same as for Claim 21.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the map display functionality of Ehlers with the resource reservation system of Thompson and McLarty because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Ehlers are applicable to the base device (Thompson and McLarty), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of McLarty and Hung et al (PGPub 20150106135) (hereafter, “Hung”).  
Regarding Claim 36, Thompson in view of McLarty discloses the limitations of Claim 35.  Thompson additionally discloses wherein the space preferences include an amount of seats included in a building space, equipment included in a building space, and a location of the building space (¶ 0006, 0028-0029, 0032, 0035; metadata engine can be programmed to receive metadata requests and to provide metadata in response to the requests; information about the enterprise resources, such as equipment associated with the enterprise resource (e.g., projector, computer, whiteboard, podium, etc.), existence of nonfunctioning or malfunctioning equipment, a number of chairs available; enable a user to search for a resource based on a location of the resource, a date for which they would like to reserve the resource, a time for which they would like to reserve the resource, an occupancy capacity they require for the resource, and so on).  Thompson and McLarty do not explicitly disclose but Hung does disclose wherein the space preferences also include a type of seating (¶ 0029; a customer will request a transportation company to make reservations regarding a number of seats, seat classes, price classes, and service routes).  
The rationale to combine Thompson and McLarty remains the same as for Claim 21.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation search functionality of Hung with the resource reservation system of Thompson and McLarty because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Hung are applicable to the base device (Thompson and McLarty), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 37, Thompson in view of McLarty and Hung discloses the limitations of Claim 36.  Thompson additionally discloses wherein the equipment included in a building space includes at least one of teleconference equipment, Internet access, a television, a projector, and a whiteboard (¶ 0032, 0035, 0044, 0064; resource search parameters can include equipment requirements in a room (e.g., a projector, computer, whiteboard, etc.)).  
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190141479, claiming priority to CN 201711083898.3 – “Positioning Method and Device,” Jiang et al, describing a search engine where listed results are within a threshold distance of a mobile device location
PGPub 20150112738 – “Reserving Venue for Calendar Event,” Marinaro et al, which describes a system for the making of recurring reservations
PGPub 20180039917 – “Vehicle Ride Sharing System and Method Using Smart Modules,” Buttolo et al, which describes a system with functionality based on the proximity of a user to a shared resource
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628